Exhibit 99(a) Firstgold Corp., announces changes in Board and appointment of new CEO. Jan 11, 2008, Cameron Park, CA - Firstgold Corp. (OTCBB: FGOC) announced today the appointment of Stephen Akerfeldt as the new CEO of Firstgold Corp. Mr Akerfeldt will retain his position as company Chairman. Scott Dockter founder of Firstgold will remain as COO of Firstgold. He will step down from the company board of directors and be replaced by mining industry veteran Kevin Bullock. “We are at an exciting stage in our company’s development and we see this as the ideal time to separate the two executive roles. Scott Dockter has done an incredible job building this company.We are encouraged about our mining properties at Relief Canyon, where we have almost completed the construction of our processing plant, and the 30,000+ acres of exploration acreage we control in the heart of some of Nevada’s most prolific mining areas.” commented Akerfeldt. Prior to joining Firstgold Corp board in 2006 Mr. Akerfeldt had previously been Chairman of the Board of Jura Energy Corporation (JEC: TSX), an Oil and Gas exploration company based in Calgary and continues to sit on their board. Mr. Akerfeldt, a Chartered Accountant by training, has had a long and distinguished career including 15 years as a partner with Price Waterhouse Coopers. He has acted and continues to act as a principal in the acquisition, management and resale of a number of large private businesses and has served as Vice Chairman and CFO of Magna International Inc, the most diversified automotive supplier in the world. “The board felt it was critical that Scott devote his time to getting our plant operational and to growing our company value through the drill bit. My mission as CEO is to ensure our shareholders get maximum benefit out of the assets we have accumulated. To achieve this the board was unanimous in its recommendation that Firstgold needed to expand the management team to ensure we could install the processes and procedures to manage the growth opportunities Scott has been able to bring to the table.” “As we enter this next stage in our company growth we know we need to communicate our development to our current and future shareholders. To help us in this respect the company has concluded it would be beneficial to open an executive office in Toronto. Toronto is one of the leading mining financial centers in the world and we feel we need to have a significant presence here”, commented Akerfeldt. “In this respect we are also very pleased that Toronto mining veteran Kevin Bullock has agreed to join the board. Mr Bullock is currently, Founder, President & CEO, Director of Goldcrest Resources (TSXV : GCL) He is a registered Professional Mining Engineer in the province of Ontario and a qualified person under the act.
